DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 (and dependent claims 10 and 12-20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably rectangular" (emphasis added by the examiner) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, and Claim 2 and 17-19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 166 836 (Petrucci).
Regarding Claim 1, Petrucci teaches in Figures 1-10 and respective portions of the specification of an in-line skate braking system containing a brake segment (56), wherein the in-line skate braking system further comprises a base plate (22) on which is mounted a battery powered electric motor (66; see paragraph [0008]) with a lever (67) of the electric motor (66), wherein the electric motor (66) is connected to a controller (remote control button 80 actuates the motor 66), and a pin (48,50) with a gripping arm (52) located at the edge of the base plate (22), wherein the pin (48,50) is oriented parallel to the plane of the base plate (22) and provides a rotatable connection of the gripping arm (52) to the base plate (22), a pressure element (54,55) provided with a brake segment (56) is slidingly attached (at pivot 50) to the gripping arm (52), and, spaced apart from the pin (48,50), the gripping arm (52) is connected by a hinge to a rod (16) that is connected at the other end by a joint hinge (69) to the lever (67) of the electric motor (66) .
Regarding Claim 2, Petrucci teaches an in-line skate comprising a wheel (14) holder (19) attached to the sole (Figure 1), comprising two parallel walls (19) with wheels (14) mounted rotatably between their inner sides, which are fastened by central wheel bolts (39), and comprising an in-line skate braking system (Figure 3),  wherein the base plate (22) has two through apertures (26, 28; Figure 3) with an elongated, preferably rectangular, shape (Figure 3) formed therein.
Regarding Claims 7 and 17
Regarding Claims 8 and 18, Petrucci teaches the motor (66) is controlled in a wireless manner (see Figure 10).
Regarding Claims 9 and 19, Petrucci teaches the brake segment (56) is rubber (see at least paragraph [0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 166 836 (Petrucci), as disclosed above.
Petrucci disclose a battery (paragraph [0008]) but does not disclose if the battery is located on the base plate (22).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the battery on the base plate as an obvious location for placing the battery on skate assembly.
Allowable Subject Matter
Claim 3 allowed.
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the allowance of the claims in this case is the inclusion of: battery powered electric motor to brake an inline skate that includes a pin with a gripping arm located at the lower edge of the wheel holder, where the pin is parallel to the plane of the wall of the wheel holder  and provides a rotatable connection of the gripping arm to the wall of the wheel holder, where a pressure element provided with a brake segment is attached to the gripping arm, further where the battery powered electric motor with a lever of the electric motor is mounted on the outer side of at least one wall of the wheel holder and it is connected to a controller, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618